Dismissed and Memorandum Opinion filed December 23, 2003








Dismissed and Memorandum Opinion filed December 23,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01167-CR
____________
 
JERRY NICHOLAS WATTS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
177th District Court
Harris County, Texas
Trial Court Cause No. 955,414
 

 
M E M O R A N D U M  
O P I N I O N
Appellant entered a guilty plea to delivery of less than one
gram of cocaine.  In accordance with the
terms of a plea bargain agreement with the State, on October 2, 2003, the trial
court sentenced appellant to two years= confinement in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 23, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).